           Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 1 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

In re:                                                    §   Chapter 7
                                                          §
JOSIAH’S TRUCKING LLC                                     §   Case No. 21-70009 (EVR)
                                                          §
          Alleged Debtor                                  §   (Involuntary Proceeding)
                                                          §
CATHERINE STONE CURTIS,                                   §
INTERIM TRUSTEE                                           §
                                                          §
v.                                                        §   Adv. No. 20-07002
                                                          §
LAW OFFICE OF ROGELIO SOLIS,                              §
PLLC; et al.1                                             §

                INTERIM TRUSTEE’S EMERGENCY MOTION
     FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

          THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
          YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
          CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
          YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
          A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
          MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
          DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
          WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
          FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
          WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
          MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
          ATTEND THE HEARING. UNLESS THE PARTIES AGREE
          OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
          HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

          REPRESENTED             PARTIES         SHOULD          ACT      THROUGH            THEIR
          ATTORNEY.

          EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
          CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
          WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO

1
    The Defendants in the above-captioned adversary proceeding are Law Office of Rogelio Solis, PLLC; the Daniel
    Sorrells Law Firm, PLLC; Ana Gomez; Reyes Adrian Ortiz, individually and obo Anna Isabel Ortiz, Deceased;
    Rogelio Solis and Daniel Sorrells.

                                                Page 1
91292245v.1
         Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 2 of 15




        THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
        EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU
        SHOULD FILE AN IMMEDIATE RESPONSE.

        THE    INTERIM      TRUSTEE    REQUESTS     EMERGENCY
        CONSIDERATION AS SOON AS IS PRACTICABLE, BUT NOT LATER
        THAN FEBRUARY 12, 2021.

TO THE HONORABLE EDUARDO V. RODRIGUEZ,
UNITED STATES BANKRUPTCY JUDGE:

        Catherine Stone Curtis, the Interim Trustee for the above-referenced bankruptcy estate

(the “Trustee”), files this Emergency Motion for Temporary Restraining Order and Preliminary

Injection (the “Motion”), in support of her Complaint to Avoid and Recover Transfer Pursuant to

11 U.S.C. § § 547 and 550 against the Law Office of Rogelio Solis, PLLC; the Daniel Sorrells

Law Firm, PLLC; Ana Gomez; Reyes Adrian Ortiz, individually and obo Anna Isabel Ortiz,

Deceased; Rogelio Solis; and Daniel Sorrells (collectively, the “Defendants”). By this Motion

the Trustee seeks a temporary restraining order and preliminary injunction enjoining the

Defendants from distributing or otherwise disbursing any insurance proceeds or funds they

received from the Policy (defined below) and/or from Brooklyn Specialty (defined below).

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.     The statutory basis for the relief requested herein is 11 U.S.C. §§ 105(a), 303(g),

and 701 and Rule 2001 and 7065 of the Federal Rules of Bankruptcy Procedure.

                               PRELIMINARY STATEMENT

        3.     The relief sought by this Motion is necessary to protect the equality of distribution

of estate assets among creditors, a Congressionally-mandated and controlling bankruptcy policy

and public policy long recognized by the U.S. Supreme Court. See, Report of the Commission


                                          Page 2
91292245v.1
           Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 3 of 15




on the Bankruptcy Laws of the United States, H. R. Doc. No. 137, 93rd Cong., 1st Sess., Part I,

68-83 (1973) (the “Report”). In the Report Congress identified as the following internal goals of

the Bankruptcy Code:

                   (1)      open access of both debtor and creditor to the bankruptcy process;
                   (2)      fair and equitable treatment of creditors' claims;
                                                   ...
                   (4)      efficient and economical case administration;
                   (5)      deterrence and sanctions against fraud and other dishonest
                            conduct; and
                   (6)      production of information concerning the outcomes and effects of
                            bankruptcy cases.

Report, Part I at 75–83 (1973)(emphasis added).2

          4.       Equality of distribution is the theme of the Bankruptcy Code and a prime

bankruptcy policy. See Sampsell v. Imperial Paper & Color Corp., 313 U.S. 215, 61 S. Ct. 904,

85 L. Ed. 1293 (1941) ; H. Rept. No. 95-595, p. 178. In re Wade most recently made clear the

continued viability of this controlling policy:

                   [T]he policy behind this exclusive jurisdiction, wherever located (over
                   property of the estate), is to assure than all property of a title 11 debtor
                   and claims against a debtor are resolved in centralized and orderly
                   proceedings to assure . . . among other things, a fair and equitable
                   distribution and treatment among the debtor's creditors.

In re Wade, 523 B.R. 594, 605 (Bankr. WD Tenn 2014) (emphasis added). See also, Burlingham

v. Crouse, 228 U.S. 459, 473, 33 S.Ct. 564, 57 L.Ed. 920 (1913); Stellwagen v. Clum, 245 U.S.

605, 617, 38 S.Ct. 215, 62 L.Ed. 507 (1918); Kokoszka v. Belford, 417 U.S. 642, 645–46, 94 S.Ct.

2431, 41 L.Ed.2d 374 (1974).



2
    Both external and internal goals of bankruptcy are included in the Report, complete with substantive analysis of
    bankruptcy policy and a proposed new Bankruptcy Code. The “external” goals are the values involved in the
    "open credit economy," a term used to refer to the role of private credit generally in the economy of the United
    States. Report at p. 68; see Kenneth N. Klee, Legislative History of the New Bankruptcy Law, 28 DePaul L. Rev.
    941, 942-943 (1978). The Report states that internal goals should prevail in instances of conflict with external
    goals. Report at p. 75.


                                                  Page 3
91292245v.1
         Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 4 of 15




        5.     This law has been frequently applied in multi-injury or “mass tort” cases where

assets to distribute are limited and the class liability is larger than the assets. For example, in In

Re Celotex Corporation, 204 B.R. 586 (Bankr. MD Fla 1996):

               The Court has the power under the principles of equity to disallow claims
               for punitive damages. The Trust cannot compensate holders of Asbestos
               Claims for punitive damages and still treat all similar Claims equitably.
               Consequently, payment of punitive damages would prevent the fair and
               equitable treatment of the holders of Asbestos Claims, would frustrate the
               fair distribution of the Trust Assets, and would subvert the stated purposes
               of the Plan and of public policy. (citing See In re Johns–Manville Corp.,
               68 B.R. 618, 627–28 (Bankr.S.D.N.Y.1986), aff'd 78 B.R. 407
               (S.D.N.Y.1987), aff'd sub nom. Kane v. Johns–Manville Corp. (In re
               Johns–Manville Corp.) 843 F.2d 636 (2d Cir.1988)).

This policy is reflected throughout bankruptcy law as the most important goal of fairness and

justice—and is the purpose behind the avoidance of preferential payments and fraudulent

transfers.

        6.     The relief sought by this Motion seeks to avoid the dissipation of what may be the

Debtor’s only significant asset to a favored few of its creditors, leaving the other victims with no

recovery.

                                     BACKGROUND EVENTS

        7.     This case arises from a tragic accident that took the lives of two individuals in late

December 2020. The Petitioning Creditors (defined below) and the Defendants are a class of

representatives of victims with claims, including wrongful-death claims, arising from the

negligent accident involving a tractor-trailer combination, owned by Josiah’s Trucking LLC (the

“Alleged Debtor” or “Josiah’s Trucking”) and David Vasquez. On December 19, 2020, Juan

Manuel Carrerra was driving a tractor-trailer combination, owned and controlled by Josiah’s

Trucking LLC and David Vasquez, northbound on FM 493 in Edinburg, Texas. When entering a

curve in the roadway, Mr. Carrerra lost control of the tractor-trailer sending the trailer portion of


                                           Page 4
91292245v.1
            Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 5 of 15




the vehicle into the southbound lane. At that moment, Carlos Tellez, Jr. and Anna Isabel Ortiz

were travelling in the southbound lane on FM 493. The trailer portion of the tractor-trailer

entered the southbound lane striking Carlos Tellez, Jr. and Anna Isabel Ortiz causing fatal

injuries that led to their deaths. (the “Accident"). See police report attached as Exhibit 1 to the

Declaration supporting this Motion.3

          8.       The liability from the Accident caused the Alleged Debtor to be insolvent. The

Alleged Debtor’s insolvency was assured at the moment of the Accident.

          9.       Anna Isabel Ortiz is survived by Ana Gomez and Reyes Adrian Ortiz (collectively,

the “Ortiz Family”).

          10.      Carlos Tellez, Jr. is survived by Sonia Tellez, Carlos Tellez, Rose Mary

Rodriquez and I, Tellez, a minor (collectively, the “Tellez Family”).

          11.      Shortly after the Accident both the Ortiz Family and the Tellez Family engaged

counsel and began the claims process. The Ortiz Family employed Rogelio Solis and Daniel

Sorrells with the Law Office of Rogelio Solis, PLLC the (“Solis Law Firm”) and the Daniel

Sorrells Law Firm, PLLC (the “Sorrells Law Firm”); and the Tellez Family engaged Escobedo

& Cardenas, L.L.P.

          12.      At the time of the Accident, Brooklyn Specialty Insurance Company RRG, Inc.

(“Brooklyn Specialty”) insured Josiah’s Trucking under Policy ATP-4-062020 (the “Policy”).

Brooklyn Specialty has asserted that the Policy provides only One Million Dollars ($1,000,000)

in liability coverage. If Brooklyn Specialty is correct, this may be the total amount of coverage

under the terms of the Policy, regardless of the number of potential insured or the number of

persons with claims as a result of the accident in question

3
    All facts necessary for this Court to grant the relief requested are contained in the Declaration supporting this
    Motion and the exhibits thereto.


                                                   Page 5
91292245v.1
         Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 6 of 15




        13.     On December 29, 2020—nine (9) days after the Accident—the Tellez Family,

through their counsel, contacted Brooklyn Specialty notifying them of the Accident, the Tellez

Family’s claims, and requesting the preservation of certain evidence for investigation (the

“December 29th Correspondence”). [See Exhibit 2 to the Declaration].

        14.     On January 4, 2021, the Tellez Family filed suit against Josiah’s Trucking, David

Vasquez (the owner of Josiah’s Trucking), and Mr. Carrerra in the Judicial District Court of

Hildago County under Cause Number C-0029-21-D (the “Tellez Lawsuit”). [See Exhibit 3 to

the Declaration].

        15.     Brooklyn Specialty responded to the Tellez Family’s December 29th

Correspondence on Thursday, January 7, 2021, and notified them that it intended to repair the

vehicle, but offered the Tellez Family an opportunity to inspect it before its repair (the “BSI

Inspection Correspondence”). [See Exhibit 4 to the Declaration].

        16.     On January 8, 2021, counsel for the Tellez Family responded and, based on their

inspector’s availability, proposed January 13th as the inspection date. [See Exhibit 5 to the

Declaration].

        17.     A mere three (3) business days after the BSI Inspection Correspondence—on

Tuesday, January 12, 2021—Brooklyn Specialty emailed counsel for the Tellez Family advising

them they were welcome to inspect the vehicle, but to be aware that the Policy limits had already

been exhausted. [See Exhibit 6 to the Declaration].




                                          Page 6
91292245v.1
         Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 7 of 15




        18.   Unbeknownst to the Tellez Family, while they were engaging Brooklyn Specialty

regarding the Accident, Brooklyn Specialty was simultaneously negotiating a settlement with the

Ortiz Family. Less than twenty-four (24) days after the Accident, which included the Christmas

and New Year’s holidays, Brooklyn Specialty settled with the Ortiz Family. On or around

January 12, 2021, Brooklyn Specialty made one or more transfers totaling as much as

$1,000,000.00 to defendant the Solis Law Firm, counsel for the defendants Ana Gomez and

Reyes Adrian Ortiz obo Anna Isabel Ortiz, Deceased (the “Transfer”).

        19.   At the time of the Accident, the Debtor had an equitable interest in the proceeds

of the Policy. See Martinez v. OGA Charters, L.L.C. (In re Charters, L.L.C.), 901 F.3d 599 (5th

Cir. 2018). To the extent Brooklyn Specialty has the proceeds in its possession or control, those

insurance policy proceeds are property of the bankruptcy estate under 11 U.S.C. § 541(a)(1), and

are subject to the automatic stay, and Brooklyn Specialty (or entities seeking payments from the

policy) must seek relief from the automatic stay before making any advances or payments under

the policy.

        20.   As evidenced by the Complaint filed in this adversary proceeding, to the extent

                                         Page 7
91292245v.1
            Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 8 of 15




that the proceeds were transferred to the Defendants, such transfer(s) was a preferential transfer

and the Trustee has filed suit to avoid and recover such transfer(s) pursuant to 11 U.S.C. § 547

and 550. Any attempt by the Defendants to dissipate any proceeds already paid is inequitable

and would upend the pro-rata distribution scheme as mandated by Congress in the Bankruptcy

Code. Further, because the policy proceeds become property of the estate upon recovery under

11 U.S.C. § 541(a)(3) , those proceeds will increase the overall value of the estate for the benefit

of all creditors, not just a favored few.

          21.      While the Trustee is in the initial stages of her investigation, it appears that the

Alleged Debtor has little or no assets with which to pay the millions of dollars in victim claims

other than the proceeds from the casualty insurance policy it owns. The Alleged Debtor and

Brooklyn Specialty have knowingly created avoidable preferences and/or fraudulent transfers out

of the ordinary course of the Debtor’s business by making these “out of the ordinary course of

business” distributions from property in which the Alleged Debtor had an interest and that

directly and adversely harm creditors of the same class and entitlement.

                                    ARGUMENTS AND AUTHORITIES

          A.       The Debtors Insurance and Proceeds Thereof Are Property of the Estate:

          22.      A debtor’s interest in an insurance policy falls within Bankruptcy Code

§ 541(a)(1)’s broad definition of estate property. See In re OGA Charters, L.L.C., 901 F.3d 599,

605 (5th Cir. 2018); In re Vitek, Inc., 51 F.3d 530, 533 (5th Cir. 1995);4 see also In re Louisiana


4
    The Second Circuit, after noting initially that a debtor’s insurance policy is generally the property of the estate,
    held that MacArthur’s rights as an insured distributor were completely derivative of, and therefore inseparable
    from, Johns-Manville’s rights as the primary insured. Id. at 92. As a result, the Second Circuit held that as
    MacArthur’s interest in the liability policies was not an independent interest but rather stemmed from Johns-
    Manville’s own rights, the policies, and MacArthur’s interest in them, were part of the bankruptcy estate and
    subject to the jurisdiction of the bankruptcy court. Id. at 93; see also In re Adelphia Communications Corp., 364
    B.R. 518, 526 n.18 (Bankr. S.D.N.Y. 2007) (citing MacArthur and Louisiana World to find that D&O liability
    insurance policies were property of the estate because “they provide coverage the Estate can use; the Estate is
    worth more with them than without them; and because the policies are something that someone may pay for”).

                                                    Page 8
91292245v.1
          Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 9 of 15




World Exposition, 832 F.2d 1391, 1399 (5th Cir. 1987); MacArthur Co. v. Johns- Manville Corp.,

837 F.2d 89 (2d Cir. 1988). Most every mass-tort case involves the bankruptcy jurisdiction over

casualty insurance for the purpose of fair and equitable distributions. See Johns-Manville Corp.,

supra.

         23.   Courts in those cases where liability insurance proceeds were insufficient to cover

all tort claims potentially falling within the debtor’s insurance coverage either have held that the

insurance proceeds fall within the scope of property of the estate or have enjoined litigation

under 11 U.S.C. § 105 because of the “secondary effect” that payment of the insurance proceeds

to tort claimants will have on the remaining claims against the estate. In In re OGA Charters,

L.L.C., the Fifth Circuit found that in the “limited circumstances . . . where a siege of tort

claimants threaten the debtor’s estate over and above the policy limits, we classify the proceeds

as property of the estate.” In re OGA Charters, L.L.C., 901 F.3d at 604 (internal quotations

omitted).

         24.   Under the “secondary effect” theory, even if the insurance proceeds themselves

are not property of the estate insofar as they are payable directly to claimants; rather, courts have

found that having claims against the estate satisfied out of insurance proceeds has a “secondary

effect” on the overall administration of the bankruptcy estate, since every dollar that an insurance

policy pays for covered tort claims is an extra dollar for other, tort creditors. See A.H. Robins

Co., Inc. v. Piccinin, 788 F.2d 994, 1008 (4th Cir. 1986), cert. denied, 479 U.S. 876, 107 S.Ct.

251, 93 L.Ed.2d 177 (1986).

         25.   Under the circumstances of this case, the Policy proceeds were property of the

Alleged Debtor at the time the Accident occurred.      See OGA Charters, L.L.C. (In re Charters,




                                           Page 9
91292245v.1
        Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 10 of 15




L.L.C.), 901 F.3d at 604. The Alleged Debtor had an equitable interest in the proceeds at the

time of the Accident. Id.

        B.     Rule 7065 Injunctive Relief Is Appropriate to Maintain the Status Quo While
               the Avoidance Litigation Proceeds:

        26.    The Temporary and Preliminary Injunction provisions found in Bankruptcy Rule

7065 (incorporating Federal Rule of Civil Procedure Rule 65) require the Court review and

determine the following four elements in order to issue injunctive relief:

               a. First, whether the movant has a substantial likelihood of success on the merits.
                  Under applicable Fifth Circuit precedent, is without question that the Policy
                  proceeds are property of the Alleged Debtor’s bankruptcy estate. Further, it is
                  without question, that the Transfer to the Defendants was (i) made for the
                  benefit of the Defendants, (ii) made on account of an antecedent debt owed by
                  Alleged Debtor, (iii) made when the Alleged Debtor was insolvent, (iv) made
                  within 90 days of the Petition Date, and (iv) the Defendants received more
                  than they would have received in a chapter 7 if such transfer had not been
                  made. Whether the Alleged Debtor had an interest in the proceeds at the time
                  of the Accident and when the Transfer was made is likely the only issue that
                  will be in dispute. Given Fifth Circuit precedent and the fact that the
                  Bankruptcy Code does not create property rights, it is self-evident that the
                  Alleged Debtor had an interest in the proceeds at the time of the Accident and
                  when the Transfer was made. The Trustee has a substantial likelihood of
                  prevailing on the merits of the adversary proceeding.

               b. Second, whether the movant will suffer irreparable injury if the preliminary
                  injunction is not granted. Brooklyn Specialty has asserted that a substantial
                  portion, if not all, of the proceeds of the Policy have been dispersed to the
                  Defendants. If the Court does not enjoin the further dissipation of those
                  proceeds by the Defendants, it is clear that many creditors will likely not
                  receive any compensation for their death claims, while others will receive
                  substantial sums. The Trustee has clearly shown substantial harm and
                  irreparable injury.

               c. Third, whether that harm outweighs the harm to the opposing party if the
                  preliminary injunction is granted.       In this case, there will be no harm to
                  anyone if those that have received any prior distributions are enjoined from
                  spending or further dissipating such proceeds because such injunction would
                  act to preserve the status quo, subject to a trial on the merits.

               d. Finally, whether the preliminary injunction is in the public interest. This
                  element is prima facie established where it is shown that a common fund is


                                          Page 10
91292245v.1
        Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 11 of 15




                   available to pay personal injury claims and injunctive relief is required to
                   preserve that fund for a fair and equitable distribution. The “race to the
                   courthouse” is not favored by public policy, while a fair and equitable
                   distribution scheme is.

The purpose of a Federal Rule of Bankruptcy Procedure 7065 temporary restraining order and a

preliminary injunction under Rule 7065 is to maintain and preserve the status quo and ". . . to

preserve the relative positions of the parties until a trial on the merits may be held." See, e.g.

University of Texas v. Cameenisch, 451 U.S. 390, 395 (1981).

        27.    As set forth above, each of the four elements is satisfied and entry of a temporary

restraining order and preliminary injunction under Rule 7065 is proper.

        C.     Section 105 of the Bankruptcy Code Is Appropriate Relief to Maintain the
               Status Quo While the Avoidance Litigation Proceeds:

        24.    Pursuant to section 105(a) of the Bankruptcy Code, the Court is authorized to

issue “any order, process, or judgment that is necessary or appropriate to carry out the provisions

of [the Bankruptcy Code].” 11 U.S.C. § 105(a). The purpose of section 105(a) is “to assure the

bankruptcy courts power to take whatever action is appropriate or necessary in aid of the

exercise of their jurisdiction.” 2 Collier, Bankruptcy ¶ 105.01 (Alan N. Resnick and Henry J.

Sommer eds., 2009). Here, this Court has jurisdiction over all of the Alleged Debtor’s assets and

interest in assets the Alleged Debtor transferred within the 90 days prior to the Petition Date,

wherever located, pursuant to 28 U.S.C. 1334, and the threat of further dissipation of those assets

by Defendants is a threat to this Court’s jurisdiction. Until that jurisdiction is properly known,

the status quo must be maintained.

        25.    The automatic stay enjoins all parties, other than the Alleged Debtor, during the

“gap period” between the filing of the involuntary petition and the entry of an order for relief,

from taking any action to obtain property of the Alleged Debtor’s estate. Similarly the Alleged



                                         Page 11
91292245v.1
        Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 12 of 15




Debtor is stayed from, and may not make, any distributions of property of the estate outside the

ordinary course of the Alleged Debtor’s business.

        26.    Authority from section 105 to issue all orders necessary in combination with the

authority of section 1471, Title 28, gives the bankruptcy court “jurisdiction” to enjoin

proceedings against non-debtor entities without strict adherence to the traditional Rule 65

standards. The cases most often dealing with the expanded scope of injunctive relief unique to

Bankruptcy Courts rely heavily on the "interest" which the debtor has in the property of the

estate sought to be protected. See, e.g. S.I. Acquisition, Inc. v. Eastway Delivery Serv., Inc. (In re

S.I. Acquisition, Inc.), 817 F.2d 1142 (5th Cir. 1987) (debtor had contractual interest in

property); Missouri v. U.S. Bankruptcy Court for the E.D. of Ark., 647 F.2d 768, 774 (8th Cir.

1981). The circuit court of appeals in A. H. Robins Co. v. Piccinin (In re A. H. Robins Co.)

relied upon the broad definition of property under section 541, and took into account the legal

and equitable interest of the debtor in property wherever located and the public interest in the

bankruptcy process in holding that the court has an obligation to protect the estate from

diminution. A. H. Robins Co. v. Piccinin (In re A. H. Robins Co.), 788 F.2d 994, 1003 (4th Cir.

1986); In re Baldwin United Corp., 765 F.2d 343, 348 (2d Cir. 1985). Thus, in an appropriate

case, the bankruptcy court may grant a preliminary injunction staying a creditor or third party

actions that adversely impacts the estate of the Alleged Debtor or its creditors. See In re

Landmark Air Fund II, 19 B.R. 556 (Bankr. N.D. Ohio 1982); see also United States v. Dos

Cabezas Corp., 995 F.2d 1486, 1491–92, n.3 (9th Cir. 1993).

        28.    Pursuant to Federal Rule of Bankruptcy Procedure 7065, the Trustee requests no

bond or security be required in connection with the issuance of the requested temporary

restraining order.    Due to the nature of the Trustee’s request, no bond is required for the



                                          Page 12
91292245v.1
        Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 13 of 15




enforcement of a § 105 injunction, and under these circumstances, no bond should be required

for the temporary relief sought by way of Federal Rule of Bankruptcy Procedure 7065. See, e.g.

Mississippi Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618 (5th Cir 1985); 7,

Moore's Federal Practice ¶ 65.04[1] at 65-38.

        29.    Without the automatic stay of the Bankruptcy Code and this Court’s intervention

through Section 105 and Rule 7065 to enjoin any actions to destroy the status quo of the Alleged

Debtor’s assets and the proceeds of the Policy, the Trustee has no adequate remedy to enforce

the policy endorsed by both Congress and the Supreme Court of fair and equitable treatment of

all of the Accident victims and their survivors.

                            EMERGENCY RELIEF AND NOTICE

        31.    Emergency relief is required to protect this Court’s jurisdiction over the property

of the Alleged Debtor’s estate and to preserve the proceeds of the Debtor’s Policy in the hands of

any third party, including the Defendants. The Trustee seeks temporary relief for up to 14 days

and interim relief until this Court conducts a trial on the merits of the claims asserted in the

Complaint.

        32.    Notice of this Motion has been given to the Debtor and registered agent, the

Defendants and all known creditors and their attorneys, if known, as well as the United States

Trustee. This notice is adequate to accomplish the due process requirements of the interim

protection of the Debtor’s assets and the preservation the proceeds of the Debtor’s Policy in the

hands of any third party requested in this Motion.

        33.    The Declaration supporting this Motion, and all Exhibits verified and

authenticated therein, are incorporated herein by reference for all purposes as if full set out

herein verbatim.



                                          Page 13
91292245v.1
        Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 14 of 15




        Catherine Stone Curtis, Interim Trustee requests that this Court issue a temporary

restraining order, in substantially the form filed herewith, granting the relief requested in this

Motion, setting a hearing for a temporary injunction, and for such other and further relief as may

be just and proper under the circumstances.

        Dated: February 9, 2021

                                              Respectfully submitted,

                                              /s/ Simon R. Mayer
                                              Elizabeth M. Guffy
                                              Texas Bar Number 08592525
                                              Simon R. Mayer
                                              Texas Bar Number 24060243
                                              Locke Lord LLP
                                              600 Travis Street, Suite 2800
                                              Houston, Texas 77002
                                              Telephone: (713) 226-1507
                                              Facsimile: (713) 229-2675
                                              Email: Eguffy@lockelord.com
                                                      Simon.Mayer@lockelord.com

                                              Attorney for Catherine Stone Curtis,
                                              Interim Trustee


                                   Rule 9013-1(i) Certificate

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Bankruptcy Local Rule 9013-1(i).

                                              /s/ Simon R. Mayer
                                              Simon R. Mayer




                                         Page 14
91292245v.1
        Case 21-07002 Document 2 Filed in TXSB on 02/09/21 Page 15 of 15




                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on February 9, 2021 notice of the filing of this
Declaration was served on the below named parties by available knowledge, including by email,
if known, fax, if known, and overnight mail, if known.

Matthew Okin
Okin Adams
1113 Vine St., Suite 240
Houston, Texas
Attorney for Law Office of Rogelio Solis, PLLC; Daniel Sorrells Law Firm, PLLC; Ana Gomez;
Reyes Adrian Ortiz, individually, and obo Anna Isabel Ortiz, deceased; Rogelio Solis; and
Daniel Sorrells

Rogelio Solis
Law Office of Rogelio Solis, PLLC
205 E. Expressway 83
Pharr, TX 78577
Individually and as Attorney for Ana Gomez and Reyes Adrian Ortiz obo Anna Isabel Ortiz,
deceased

Daniel Sorrells
Daniel Sorrells Law Firm, PLLC
PO Box 2307
Edinburg, TX 78540
Individually and as Attorney for Ana Gomez and Reyes Adrian Ortiz obo Anna Isabel Ortiz,
deceased

Ana Gomez (mother of Ortiz, deceased)
3707 E. US Bus. Hwy. 83
Lot 215
Donna, TX 78537

Reyes Adrian Ortiz (father of Ortiz, deceased)
1000 Darlene Avenue
Weslaco, TX 78599

                                            /s/ Simon R. Mayer
                                            Simon R. Mayer




                                        Page 15
91292245v.1
